
	

115 HR 5810 RH: Medicaid Health Homes for Opioid-Use-Disorder Medicaid Enrollees Encouraged Act
U.S. House of Representatives
2018-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 562
		115th CONGRESS2d Session
		H. R. 5810
		[Report No. 115–727]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2018
			Mr. Lance (for himself, Mr. Welch, and Mr. Rothfus) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		June 12, 2018Additional sponsors: Mr. Walden and Mrs. Blackburn
			June 12, 2018
			Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on May 15, 2018
		
		
			
		
		A BILL
		To amend title XIX of the Social Security Act to provide for an extension of the enhanced FMAP for
			 certain Medicaid health homes for individuals with substance use
			 disorders.
	
	
 1.Short titleThis Act may be cited as the Medicaid Health Homes for Opioid-Use-Disorder Medicaid Enrollees Encouraged Act or the Medicaid Health HOME Act. 2.Extension of enhanced FMAP for certain health homes for individuals with substance use disordersSection 1945 of the Social Security Act (42 U.S.C. 1396w–4) is amended—
 (1)in subsection (c)— (A)in paragraph (1), by inserting subject to paragraph (4), after except that,; and
 (B)by adding at the end the following new paragraph:  (4)Special rule relating to substance use disorder health homes (A)In generalIn the case of a State with an SUD-focused State plan amendment approved by the Secretary on or after October 1, 2018, the Secretary may, at the request of the State, extend the application of the Federal medical assistance percentage described in paragraph (1) to payments for the provision of health home services to SUD-eligible individuals under such State plan amendment, in addition to the first 8 fiscal year quarters the State plan amendment is in effect, for the subsequent 2 fiscal year quarters that the State plan amendment is in effect. Nothing in this section shall be construed as prohibiting a State with a State plan amendment that is approved under this section and that is not an SUD-focused State plan amendment from additionally having approved on or after such date an SUD-focused State plan amendment under this section, including for purposes of application of this paragraph.
 (B)Report requirementsIn the case of a State with an SUD-focused State plan amendment for which the application of the Federal medical assistance percentage has been extended under subparagraph (A), such State shall, at the end of the period of such State plan amendment, submit to the Secretary a report on the following, with respect to SUD-eligible individuals provided health home services under such State plan amendment:
 (i)The quality of health care provided to such individuals, with a focus on outcomes relevant to the recovery of each such individual.
 (ii)The access of such individuals to health care. (iii)The total expenditures of such individuals for health care.
									For purposes of this subparagraph, the Secretary shall specify all applicable measures for
 determining quality, access, and expenditures.(C)Best practicesNot later than October 1, 2020, the Secretary shall make publicly available on the Internet website of the Centers for Medicare & Medicaid Services best practices for designing and implementing an SUD-focused State plan amendment, based on the experiences of States that have State plan amendments approved under this section that include SUD-eligible individuals.
 (D)DefinitionsFor purposes of this paragraph: (i)SUD-eligible individualsThe term SUD-eligible individual means, with respect to a State, an individual who satisfies all of the following:
 (I)The individual is an eligible individual with chronic conditions. (II)The individual is an individual with a substance use disorder.
 (III)The individual has not previously received health home services under any other State plan amendment approved for the State under this section by the Secretary.
 (ii)SUD-focused State plan amendmentThe term SUD-focused State plan amendment means a State plan amendment under this section that is designed to provide health home services primarily to SUD-eligible individuals..
				3.Requirement for State Medicaid plans to provide coverage for medication-assisted treatment
 (a)Requirement for State Medicaid plans to provide coverage for medication-assisted treatmentSection 1902(a)(10)(A) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)) is amended, in the matter preceding clause (i), by striking and (28) and inserting (28), and (29).
 (b)Inclusion of medication-assisted treatment as medical assistanceSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended— (1)in paragraph (28), by striking and at the end;
 (2)by redesignating paragraph (29) as paragraph (30); and (3)by inserting after paragraph (28) the following new paragraph:
					
 (29)subject to paragraph (2) of subsection (ee), for the period beginning October 1, 2020, and ending September 30, 2025, medication-assisted treatment (as defined in paragraph (1) of such subsection); and.
 (c)Medication-assisted treatment defined; WaiversSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended by adding at the end the following new subsection:
				
					(ee)Medication-assisted treatment
 (1)DefinitionFor purposes of subsection (a)(29), the term medication-assisted treatment— (A)means all drugs approved under section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355), including methadone, and all biological products licensed under section 351 of the Public Health Service Act (42 U.S.C. 262) to treat opioid use disorders; and
 (B)includes, with respect to the provision of such drugs and biological products, counseling services and behavioral therapy.
 (2)ExceptionThe provisions of paragraph (29) of subsection (a) shall not apply with respect to a State for the period specified in such paragraph, if before the beginning of such period the State certifies to the satisfaction of the Secretary that implementing such provisions statewide for all individuals eligible to enroll in the State plan (or waiver of the State plan) would not be feasible by reason of a shortage of qualified providers of medication-assisted treatment, or facilities providing such treatment, that will contract with the State or a managed care entity with which the State has a contract under section 1903(m) or under section 1905(t)(3)..
			(d)Effective date
 (1)In generalSubject to paragraph (2), the amendments made by this section shall apply with respect to medical assistance provided on or after October 1, 2020, and before October 1, 2025.
 (2)Exception for State legislationIn the case of a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) that the Secretary of Health and Human Services determines requires State legislation in order for the respective plan to meet any requirement imposed by the amendments made by this section, the respective plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet such an additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.
				Amend the title so as to read: A bill to amend title XIX of the Social Security Act to provide for an extension of the enhanced
			 FMAP for certain Medicaid health homes for individuals with substance use
			 disorders, and to require States to include under their State Medicaid
			 plans coverage for medication-assisted treatment..
	
		June 12, 2018
		Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
